                   Case 19-12153-KBO              Doc 627        Filed 08/25/20        Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                     Case No. 19-12153 (KBO)

                    Debtors.                                 (Jointly Administered)



      ORDER APPROVING ORDER APPROVING STIPULATION PERMITTING THE
             FILING OF A LATE CLAIM BY TRANSWORKS COMPANY

           Upon consideration of the Stipulation Permitting the Filing of a Late Claim by

Transworks Company (the “Stipulation”) entered into between the Trustee2 and Princeton TMX,

LLC, as assignee of Transworks; and the Court having reviewed the Stipulation, a copy of which

is attached hereto as Exhibit A; and good cause appearing for the relief requested therein, it is

hereby ORDERED THAT:

           1.       The Stipulation, attached hereto as Exhibit A, is approved in its entirety.

           2.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order and the Stipulation.




    Dated: August 25th, 2020                                   KAREN B. OWENS
    Wilmington, Delaware                                       UNITED STATES BANKRUPTCY JUDGE


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Stipulation.


DOCS_DE:230065.1 57095/001
